Case 20-11595-amc         Doc 42Filed 07/20/20 Entered 07/20/20 17:02:27               Desc Main
                               Document      Page 1 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:
 ORLY ZEEWY                                                     BK. No. 20-11595-amc
                                Debtor                    :
                                                          :     Chapter No. 13
 WELLS FARGO BANK, NATIONAL                               :
 ASSOCIATION AS TRUSTEE FOR ABFC 2006-                    :
 OPT3 TRUST, ASSET BACKED FUNDING                         :
 CORPORATION ASSET-BACKED                                 :
 CERTIFICATES, SERIES 2006-OPT3                           :     11 U.S.C. §362
                       Movant                             :
                 v.                                       :
 ORLY ZEEWY                                               :
                       Respondent


  MOTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR
ABFC 2006-OPT3 TRUST, ASSET BACKED FUNDING CORPORATION ASSET-BACKED
 CERTIFICATES, SERIES 2006-OPT3 FOR RELIEF FROM AUTOMATIC STAY UNDER
           §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001


               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, ORLY ZEEWY.

               1.      Movant is WELLS FARGO BANK, NATIONAL ASSOCIATION AS

TRUSTEE FOR ABFC 2006-OPT3 TRUST, ASSET BACKED FUNDING CORPORATION

ASSET-BACKED CERTIFICATES, SERIES 2006-OPT3.

               2.      Debtor, ORLY ZEEWY, is the owner of the premises located at 1405

GREYWALL LANE, WYNNEWOOD, PA 19096-3811, hereinafter known as the mortgaged

premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the
Case 20-11595-amc          Doc 42    Filed 07/20/20 Entered 07/20/20 17:02:27              Desc Main
                                     Document     Page 2 of 4
instant Chapter 13 Petition.

               7.      As of June 4, 2020, Debtor has failed to tender post-petition mortgage

payments for the months of April 2020 through June 2020. The monthly payment amount for the

months of April 2020 through June 2020 is $2,102.38 each, for a total amount due of $6,307.14. The

next payment is due on or before July 1, 2020 in the amount of $2,102.38. Under the terms of the

Note and Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to

do so results in a lack of adequate protection to Movant.

               8.      Movant, WELLS FARGO BANK, NATIONAL ASSOCIATION AS

TRUSTEE FOR ABFC 2006-OPT3 TRUST, ASSET BACKED FUNDING CORPORATION

ASSET-BACKED          CERTIFICATES,          SERIES         2006-OPT3,   requests   the   Court   award

reimbursement in the amount of $1,231.00 for the legal fees and costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               12.     PHH MORTGAGE CORPORATION services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for WELLS FARGO BANK,

NATIONAL ASSOCIATION AS TRUSTEE FOR ABFC 2006-OPT3 TRUST, ASSET BACKED

FUNDING CORPORATION ASSET-BACKED CERTIFICATES, SERIES 2006-OPT3 (the

noteholder) and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/ or set
Case 20-11595-amc         Doc 42     Filed 07/20/20 Entered 07/20/20 17:02:27 Desc Main
                                    Document        Page 3 of 4
aside by Order of this Court or if this case is dismissed or if the debtor obtains a discharge and a

foreclosure action is commenced or recommenced, said foreclosure action will be conducted in the

name of WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR ABFC 2006-

OPT3        TRUST,    ASSET      BACKED        FUNDING        CORPORATION           ASSET-BACKED

CERTIFICATES, SERIES 2006-OPT3 (the noteholder). WELLS FARGO BANK, NATIONAL

ASSOCIATION AS TRUSTEE FOR ABFC 2006-OPT3 TRUST, ASSET BACKED FUNDING

CORPORATION ASSET-BACKED CERTIFICATES, SERIES 2006-OPT3 (the noteholder) has the

right to foreclose because Noteholder is the original mortgagee or beneficiary or assignee of the

security instrument for the referenced loan. Noteholder directly or through an agent has possession of

the promissory note and the promissory note is either made payable to Noteholder or has been duly

endorsed.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.     modifying the Automatic Stay under Section 362 with respect to 1405

GREYWALL LANE, WYNNEWOOD, PA 19096-3811 (as more fully set forth in the legal

description attached to the Mortgage of record granted against the Premises), as to allow Movant, its

successors and assignees, to proceed with its rights under the terms of said Mortgage; and

                b.     Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and
Case 20-11595-amc         Doc 42    Filed 07/20/20 Entered 07/20/20 17:02:27 Desc Main
                                    Document        Page 4 of 4
                c.    holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and

                d.    Granting any other relief that this Court deems equitable and just.

                                                    /s/ Jerome Blank, Esquire
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
June 11, 2020                                       Email: jerome.blank@phelanhallinan.com
